Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to the communication filed on 6/2/21.  Applicant’s arguments have been considered but are not found persuasive. Claims 18-34 are pending.  This Action is FINAL, as necessitated by amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 29 recites “the first polymerisation area” which lacks proper antecedent basis. Examiner suggests claim 1 be amended to recite “cross-linking the electrolyte so as to define at least one polymerisation area comprising a first polymerisation area presenting”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eschbach, US 5,426,005.
	Eschbach teaches a gradient interpenetrating polymer network electrolyte for a rechargeable electrochemical cell, and a rechargeable electrochemical cell including said electrolyte. The interpenetrating polymer network electrolyte consists of a first polymeric material having a first set of electrochemical and morphological characteristics, and a second polymeric material having a second set of electrochemical and morphological characteristics. A rechargeable electrochemical cell is made by disposing the interpenetrating polymer network electrolyte between a positive and a negative electrode (abstract).  Operatively disposed between the electrode 52 and the positive electrode 54 is an electrolyte 56 comprising a gradient interpenetrating polymer 
	Two methods are typically used in synthesizing interpenetrating polymer networks. The first is a simultaneous procedure in which all of the reactants are mixed in homogenous solution and polymerized and cross linked by non-interfering reactions. The second synthesis procedure is a sequential type of reaction in which the first polymer network is swollen with a monomer, cross linking agent, and free radical initiator for the second polymer network. After swelling, the second polymeric network is formed in situ the already cross linked first polymer network (4:13-22).  Both polymer networks may be formed by traditional radiation (4:29-31).  
	Thus the claims are anticipated.  Examiner notes the initial degree of cross-linking and the initial cross-linking density are not required to be greater than zero.  Furthermore, the reactants mixed in the homogenous solution are polymerized and cross linked to form the interpenetrating polymer network.
Response to Arguments
Applicant's arguments filed 6/2/21 have been fully considered but they are not entirely persuasive.  Regarding claim 34, Applicant argues Eschbach does not teach using the same initial polymer to form the polymer network.  Examiner notes claim 34 is a product claim and therefore does not require the polymer network to be formed from the same initial polymer.  
Allowable Subject Matter
Claims 18-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY DOVE whose telephone number is (571)272-1285.  The examiner can normally be reached on M-F 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M DOVE/Primary Examiner, Art Unit 1727